Case 9:19-cv-80663-RLR Document 13 Entered on FLSD Docket 08/02/2019 Page 1 of 3



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                  (WEST PALM BEACH)

                                     Case No.: 9:19-cv-80663-RLR

  YULIAM L. RODRIGUEZ,

       Plaintiff,
  v.
  EXECUTIVE NON-EMERGENCY
  TRANSPORTATION, Inc. and
  GEORGE A. RICARDO,

        Defendants.
  __________________________________/


   UNOPPOSED MOTION TO EXTEND TIME FOR PARTIES TO FILE SETTLEMENT
                            DOCUMENTS

          Defendants Executive Non-Emergency Transportation, Inc. and George A. Ricardo,

   respectfully move, unopposed, for a brief extension of time, up to and including August 23,

   2019, for the Parties to file appropriate pleadings related to the dismissal of this action, and

   state the following in support:

          1.      Plaintiff filed the Complaint on May 20, 2019. Through early discussion

   between counsel the Parties agreed to resolve this matter through settlement and Plaintiff

   filed a Notice of Settlement on July 2, 2019. (Doc. 11).

          2.      The Court stayed the case and ordered the Parties to file appropriate

   pleadings related to dismissal of this action by August 2, 2019. (Doc. 12).

          3.      The Parties are working cooperatively to finalize the settlement agreement

   and a motion for approval of the FLSA settlement. Due to scheduling considerations the

   Parties require a brief extension of time to finalize the settlement and motion. Therefore,

   Defendants are respectfully requesting an additional 21 days, up to and including August
Case 9:19-cv-80663-RLR Document 13 Entered on FLSD Docket 08/02/2019 Page 2 of 3



   23, 2019, to file the appropriate pleadings with the Court.

           4.        When an act may or must be done within a specified time, the Court may, for

   good cause, extend the time, with or without motion or notice, if the request is made before

   the original time or its extension expires. See Fed. R. Civ. P. 6(b). This Court’s Order noted

   that any party may move for an extension of time to file appropriate pleadings related to the

   dismissal of this action. (Doc. 12).

           5.        This request is being made before the original deadline expires.

           6.        This extension is not being sought for the purposes of delay, nor will this brief

   extension prejudice any party to the litigation.

           7.        Defendants respectfully suggest that good cause has been shown for the

   requested enlargement.

           8.        The undersigned has discussed the subject matter of this motion with

   Plaintiff’s, counsel, and Plaintiff does not oppose the relief sought herein. A Proposed Order

   granting this Motion is attached hereto and will be e-mailed to the Court pursuant to Local

   Rule 7.1(a)(2).

           WHEREFORE, Defendants Executive Non-Emergency Transportation, Inc. and George

   A. Ricardo respectfully request an extension of time up to and including August 23, 2019, to

   file appropriate pleadings related to the dismissal of this action.

                               LOCAL RULE 7.1(a)(3) CERTIFICATE

         Counsel for Defendants has conferred with counsel for Plaintiff who has no objection to

  the relief requested.



                                                      2
                                                                                          www.jet.law
                                                                                  Employment Attorneys
Case 9:19-cv-80663-RLR Document 13 Entered on FLSD Docket 08/02/2019 Page 3 of 3



  DATED this 2nd day of August, 2019.

                                                Respectfully submitted,
                                                JET DOT LAW, PLLC
                                                12249 Science Drive, Suite 155
                                                Orlando, Florida 32826
                                                By: s/Jesse I. Unruh
                                                       Jesse I. Unruh, Esq.
                                                       Florida Bar No. 93121
                                                       jesse@jet.law

                                                Attorney for Defendants | EXECUTIVE NON-
                                                EMERGENCY TRANSPORTATION, Inc. and
                                                GEORGE A. RICARDO.


                                   CERTIFICATE OF SERVICE

          I hereby Certify that on this 2nd day of August, 2019, the foregoing was electronically filed
  with the Court by using the Southern District of Florida’s CM/ECF portal, which will send a notice
  of electronic filing to: Elliot Ari Kozolchyk, Esq., Koz Law, P.A., 320 S.E. 9th Street, Fort
  Lauderdale, Florida 33316.




                                                   3
                                                                                        www.jet.law
                                                                                Employment Attorneys
